Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 1 of 14




                 Exhibit 1
          Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 2 of 14

                                                                                                                    USOO923 1746B2


(12) United States Patent                                                                        (10) Patent No.:                     US 9.231,746 B2
       Valentin et al.                                                                           (45) Date of Patent:                              Jan. 5, 2016

(54) METHOD ANDTRANSMITTER ELEMENT                                                        (56)                        References Cited
        FORTRANSMITTING CHANNEL
       INFORMATION FOR LINKADAPTATION,                                                                         U.S. PATENT DOCUMENTS
       METHOD AND RECEIVERELEMENT FOR
       RECEIVING THE CHANNEL INFORMATION                                                            8,891,661 B2 * 1 1/2014 Seier et al. .................... 375/269
                                                                                             2003/010O267 A1*           5/2003 Itoh et al. ........................ 455.69
(75) Inventors: Stefan Valentin, Stuttgart (DE);                                                                          (Continued)
                Thorsten Wild, Stuttgart (DE); Andre F.
                D. Santos, Stuttgart (DE)                                                                  FOREIGN PATENT DOCUMENTS

(73) Assignee: Alcatel Lucent, Boulogne-Billancourt                                       CN
                                                                                          CN
                                                                                                              101.331700 A
                                                                                                              101594.198. A
                                                                                                                                   12/2008
                                                                                                                                   12/2009
                (FR)
                                                                                                                          (Continued)
(*) Notice: Subject to any disclaimer, the term of this                                                          OTHER PUBLICATIONS
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 150 days.                                                Japanese Office Action dated Sep. 25, 2014 (English Translation
(21) Appl. No.:      13/980,423                                                           attached).
                                                                                                                          (Continued)
(22) PCT Filed:            Dec. 16, 2011
(86). PCT No.:             PCT/EP2011/073059                                              Primary Examiner — Robert Wilson
                                                                                          (74) Attorney, Agent, or Firm — Fay Sharpe LLP
      S371 (c)(1),
      (2), (4) Date:
                   Jul.18, 2013                                                           (57)                           ABSTRACT
(87) PCT Pub. No.: WO2012/097935                                                          The present invention refers to a method and a transmitter
       PCT Pub. Date: Jul. 26, 2012                                                       element (35) for transmitting channel information (CI) for
                                                                                          link adaptation of a radio channel (33) in a wireless network
(65)               Prior Publication Data                                                 (11). In order to allow for reliable and efficient transfer of the
       US 2013/0301599 A1     Nov. 14, 2013                                               channel information (CI) and to adapt the detection probabil
                                                                                          ity to the importance of the CI as well as to the channel
(30)            Foreign Application Priority Data                                         stability, it is suggested that the method comprises encoding
                                                                                          (19) the channel information (CI) using multi-level coding,
   Jan. 21, 2011       (EP) ..................................... 11290037                said multi-level coding (19) comprising combining multiple
                                                                                          bit sequences (c1 c2, . . . . cn, d), each bit sequence (c1.
(51) Int. Cl.                                                                             c2, .... cn, d) corresponding to a coding level (1,..., n) of
        H0474/00                   (2009.01)                                              said multilevel coding (19) and assigning (37) one of said
        H04L 5/00                  (2006.01)                                              coding levels (1, . . . , n) to at least a part (ci1, ci2) of the
        H04L I/00                  (2006.01)                                              channel information (CI) such that at least a part (ci1, ci2) of
(52) U.S. Cl.                                                                             the channel information (CI) corresponds to the bit sequence
       CPC .............. H04L 5/0057 (2013.01); H04L I/007                               (c1 c2, ..., cm) of that coding level (1,..., n). Furthermore,
                       (2013.01); H04L I/0026 (2013.01)                                   the present invention refers to a method and a receiver ele
(58) Field of Classification Search                                                       ment for receiving the transmitted channel information (CI).
       CPC ...... H04L 5/0057; H04L 1/0026. H04L 1/007
       See application file for complete search history.                                                       12 Claims, 4 Drawing Sheets




                                                           ' received sigra received by the receiwer 25
                                                             receivedcode word to the decoder27
                                                             regenerated data sequence
                                                             regenerated channel information
          Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 3 of 14


                                                                 US 9.231,746 B2
                                                                           Page 2

(56)                  References Cited                                          JP             2010-529789          8, 2010
                                                                                WO        WO 2008/048.188           4/2008
               U.S. PATENT DOCUMENTS                                            WO        WO 2008,154506           12/2008
                                                                                WO        WO 2010/042235            4/2010
 2004/0062318 A1*      4/2004 Yu et al. ........................ 375,264
 2006/0026491 A1       2/2006 Shoemake et all                    714,776                            OTHER PUBLICATIONS
 2007, OO19753 A1*     1/2007 Kim .............................. 375,260
 38883. A. 838.                     en 1
                                    en et al. ....................
                                                                     T14f701    InterDigital,
                                                                                G       t
                                                                                               “FEC Coding of ttype-B
                                                                                              Partnership P
                                                                                                                      CQI / PI information.” 3
                                                                                                                (3GPP), 3GPP TSG RAN WG1
 2011/009 1893 A1* 4/2011 Heyduket al. .................... 435/6                   eneration Partnership Project (3GPP),
 2011/0255467 A1* 10, 2011 Larsson ......                            370,328    Meeting #47bis, R1-070493, XP050104523, 3 pages, Sorrento, Italy,
 2013/0301599 A1* 11/2013 Valentin et al. ............... 370,329               Jan. 15-19, 2007.
                                                                                International Search Report for PCT/EP2011/073059 dated Jun. 14,
            FOREIGN PATENT DOCUMENTS                                            2012.

JP          2010-507326            3, 2010                                      * cited by examiner
    Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 4 of 14


U.S. Patent                    Jan. 5, 2016    Sheet 1 of 4                               US 9.231,746 B2




               N

                                                              15
                                                                                           t
                                                               q is    4    is age is a gigs




                                                                                          3




                   a sa   ss   E 4:   sks is                  .x      as   as a      as
                                                                                               O




           1




      C1
      3                                                                                   Fig. 1
      2




      CI channel information
           9




      c' received code word to the decoder 27
      2 7 decoder

          regenerated channel information
      23
             Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 5 of 14


U.S. Patent                                            Jan. 5, 2016                                 Sheet 2 of 4                                       US 9.231,746 B2




           were rests sever resves a swa was or tiss assa saasasas                                                    sees as s assa is as as a was is assan areas    sit she is s
                                                                                                                  .

                                                                                                                                                                                 s:
   i
                                                                                                                                                                                      s
                                                                                                              s:                                                                      :
                                                                                            g
                                                                                                                  s
       s                                                                                                      {
                                                                                                                  s
       s                                                                                                      .
                                                        M




   s
             a   gig
                                                        SS                                  t
                                                                                                                                                                       ahe
                                                                                            :
                                                                                                s                                                                                    a:
                                                                                                                  s

                                                                                                t             as
                                                                                            S.
   :                                                                                                                                                                                  s
                                                                                                s
       he is sees is is is a the sesse to set is a neau is a sei is in a a is is is ps as                         is as a stars see esses         \s: - w is is 9 -        p




                                           transmission line
                  5                        transmitter element
                 C                         Channel information
                 ci, Cia                   channel information subparts
                                           Clata Secuence
                 37                        prioritizing element
                 C1, C2, Cn bit Sequences
                 pi, p.2, p probability levels
                                           enCOder
                       9                         3OOe
                                           mapping information generated by the mapper 39
                       9                   radio Channel
                       7                   deCOder
                                           receiver element
    Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 6 of 14


U.S. Patent       Jan. 5, 2016    Sheet 3 of 4         US 9.231,746 B2




                                                        Fig. 3


     C1, C2   bit sequences
    Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 7 of 14


U.S. Patent       Jan. 5, 2016    Sheet 4 of 4         US 9.231,746 B2




                                                   Fig. 4




              COarse Orecodind Vector
          Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 8 of 14


                                                      US 9,231,746 B2
                               1.                                                                      2
        METHOD AND TRANSMITTERELEMENT                                   nel information may comprise a Precoding Matrix Indicator
           FORTRANSMITTING CHANNEL                                      (PMI). The terminal may communicate the PMI to the base
        INFORMATION FOR LINK ADAPTATION,                                station. The base station may determine precoding weights or
    METHOD AND RECEIVERELEMENT FOR                                      a precoding matrix depending on the PMI received from the
    RECEIVING THE CHANNEL INFORMATION                              5    terminal and adapt downlink data transmissions to that termi
                                                                        nal according to the precoding weights or precoding matrix. A
               FIELD OF THE INVENTION                                   similar procedure is needed in any wireless system when
                                                                        reciprocal wireless channels cannot be assumed.
  The present invention refers to a method and a transmitter               Preferably, each coding level corresponds to a level of a
element for transmitting channel information for link adap         10   detection probability of the bit sequence of that coding level.
tation of a radio channel in a wireless network. Furthermore,           The detection probability is the probability that the bit
the present invention refers to a method and a receiver ele             sequence is correctly detected by a receiver, provided that
ment for receiving the channel information.                             transmission errors may occur when transmitting the channel
                                                                        information over the radio channel. The method may be
                      BACKGROUND                                   15   executed by a terminal of the wireless network, i.e. the
                                                                        method may be a method for operating a terminal of the
  Base stations of cellular communication networks known                wireless network.
in the art are arranged for adapting a transmission mode for               Assigning the at least a part of the channel information to
data transmission to a particular mobile terminal registered            the predefined coding level allows for controlling the detec
with that base station, with this adaptation depending on a             tion probability, i.e. a quality of the transmission of the chan
current state of a radio channel between the base station and           nel information. Choosing an appropriate coding level there
the terminal. Adapting the data transmission to the state of the        fore reduces the risk of distorting the channel information
channel is often referred to as link adaptation.                        while transferring it, e.g. from a terminal of the network to a
   It is known to transfer channel information describing the           base station of the network, and thus improves the reliability
current state of the radio channel from the individual termi       25   of the transmission of the channel information. Choosing an
nals to the base station. However this transfer of channel              appropriate coding level also allows to prioritise channel
information consumes transmission resources. Moreover,                  information of different relevance. For instance, a robust cod
transmission errors may occur when transferring the channel             ing level (i.e., high detection rate) can be assigned to essential
information to the base station, which may lead to a mismatch           channel information while a less-robust coding level is cho
between the actual channel State and the channel state repre       30   Sen for channel information that is less important.
sented by the channel information received by the base sta                 In an embodiment, the method comprises classifying the
tion.                                                                   channel information by subdividing it into multiple parts of
                                                                        channel information according to an importance of these
                         SUMMARY                                        parts of channel information for the link adaptation and
                                                                   35   assigning one of said coding levels to at least one part of said
   The object of the present invention is to provide methods            multiple parts. Said multiple parts may differ from each other
for transmitting and receiving the channel information as well          regarding their importance with respect to link adaptation.
as a transmitter element and a receiver element that allow for          For instance, a part of the link information that is important
reliably and efficiently transfer the channel information               for the link adaptation to work correctly may be assigned to a
between different network nodes. Such as a terminal and a          40   coding level having a rather high detection probability. This
base station, of a wireless network.                                    part of the channel information will be transmitted very reli
   According to an embodiment of the present invention, a               ably. The important part of the channel information being
method for transmitting channel information for link adapta             transmitted reliably leads to a reliable link adaptation.
tion of a radio channel in a wireless network is provided, the             Preferably, the method comprises assigning multiple cod
method comprising encoding the channel information using           45   ing levels to multiple parts of the channel information, a
multi-level coding, said multi-level coding comprising com              detection probability of the coding level assigned to at least
bining multiple bit sequences, each bit sequence correspond             one of said multiple parts being higher than the detection
ing to a coding level of said multi-level coding and assigning          probability of the coding level assigned to any further part of
one of said coding levels to at least a part of the channel             said multiple parts having a lower importance with respect to
information such that the at least a part of the channel infor     50   link adaptation than said at least one part. In other words, the
mation corresponds to the bit sequence of that coding level.            parts of the channel information are prioritised by assigning
   The method can be applied to any type of wireless net                to them different coding levels having different detection
works. For example, the wireless network may be a cellular              probability levels. Important parts have a high detection prob
network such as the Universal Mobile Telecommunication                  ability and can be regenerated by a receiver even in case of
System (UMTS), the Long Term Evolution (LTE) system, the           55   high noise or strong interference on the radio channel. Less
LTE-Advanced system, or the Worldwide Interoperability for              important parts have a lower detection probability than the
Microwave Access (WiMAX) system or a non-cellular net                   important parts. Consequently, a receiver may not be able to
work such as Wireless Local Area Networks (WLANs) or                    detect the less important parts in all situations. However,
Wireless Sensor Networks (WSNs) following the IEEE                      transmitting the less important parts using a coding level with
802.11 or 802.15 standard family, respectively.                    60   lower detection probability consumes less transmission
  The channel information describes momentary character                 resources and still improves the overall channel information
istics of the channel. In LTE, the channel information is also          in many cases. Following this so-called “best effort' prin
referred to as Channel State Information (CSI). The channel             ciple, the important parts of the channel information can be
information may comprise Channel Quality Indicator (COI).               transmitted reliably without affecting the efficiency of the
In LTE, the terminal estimates the quality of the channel,         65   transmission of the whole channel information.
determines the COI depending on the estimated quality, and                 In one embodiment, the at least one coding level is assigned
transmits the CQI to the base station. Furthermore, the chan            statically to at least one part of channel information. How
          Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 9 of 14


                                                      US 9,231,746 B2
                                3                                                                      4
ever, in another embodiment, the at least one coding level is           correspond to one of said multiple bit sequences correspond
assigned dynamically to the at least one part of channel infor          ing to a certain coding level. The payload data may be data
mation according to a momentary importance of these parts               received from higher protocol layers or to be forwarded to the
of channel information for the link adaptation.                         higher protocol layer and/or control data unrelated to channel
   Dynamic assignments mean that the assignment of the                  information. In an exemplary embodiment, a first coding
coding level is automatically changed during the operation of           level is assigned to the whole channel information and a
the wireless network. Such dynamic changes may be per                   second coding level is assigned to the payload information.
formed at different time-scale depending on how the impor                  The assignment of the coding levels to the channel infor
tance of the parts of the channel information is signalled. This        mation and/or to the payload may be static. A coding level
can be done at different layers of control signalling, e.g.        10   having a higher detection probability may be assigned to the
MAC-layer control signalling or Radio link control signal               channel information while a coding level with lower detec
ling.                                                                   tion probability is assigned to the payload data. In situations
   Static assignments mean that the importance is temporarily           where reliable transmission of the payload is more important
constant. Changes can be made e.g. via setting operation and            than reliable transmission of the channel information, the
maintenance parameters of the network.                             15   coding level assigned to the channel information may have a
   In an embodiment, a first part of said multiple parts of             lower detection probability than the coding level assigned to
channel information comprises wideband information related              the payload data. This assignment may be reversed in situa
to the whole radio channel and a second part of said multiple           tions where reliable transmission of the payload is less impor
parts of channel information comprises Sub-band information             tant than reliable transmission of the channel information.
related to a sub-band of the radio channel, the first part is of           Instead of statically assigning the coding levels to the bit
higher importance for the link adaptation than the second               sequences, e.g. the channel information and the payload data,
part. Preferably, a coding level having a rather high detection         in an embodiment, the coding levels are assigned dynami
probability level is assigned to the wideband information and           cally to the payload data and to the at least a part of the
a coding level having a rather low detection probability level          channel information, i.e. the assignment of the coding level to
is assigned to the Sub-band information, said low detection        25   the bit sequences is changed dynamically. This adaptation
probability level being less then the detection probability             may be done with respect to the stability of the wireless
level assigned to the wideband information.                             channel. When the channel is temporally unstable (e.g., at
   The importance of the wideband channel information com               high user speed) the channel information is highly time vari
pared to the importance of the Sub-band channel information             antand, thus, of lower importance than with temporally stable
may be time-variant. For instance, when frequency-selective        30   channels. One embodiment may reflect this as follows. For
resource allocation is performed in a frequency-selective               fast users (i.e., unstable channels), at least one coding level
environment, the wideband channel information is less effec             with high detection probability is assigned to data while at
tive for link adaptation than the sub-band information. In such         least one coding level with lower detection rate is assigned to
cases, a coding level having a higher detection probability             channel information. This assignment is reversed when the
may be dynamically assigned to Sub-band information while          35   channel stability improves (e.g., with slower users).
wideband information receives a coding level of lower detec                In a preferred embodiment, the multi-level coding is a
tion probability. When the user leaves the frequency-selective          hierarchical modulation.
environment, its channel flattens. Then, the importance of                 According to another preferred embodiment of the present
Sub-band channel information decreases. A dynamic embodi                invention, a method for receiving channel information for
ment of the invention may reflect this by reversing the above      40   link adaptation of a radio channel in a wireless network is
allocation of coding levels.                                            provided, the method comprising decoding the channel infor
   According to another embodiment, the channel informa                 mation using multi-level decoding, said multi-level decoding
tion comprises coarse information and refining information              comprising detecting multiple bit sequences, each bit
for refining the coarse information, the coarse information             sequence corresponding to a coding level of said multi-level
corresponding to a part of said multiple parts of channel          45   decoding and determining at least a part of the channel infor
information that has a higher importance with respect to link           mation depending on the bit sequence corresponding to a
adaptation than a further part of said multiple parts corre             predefined coding level.
sponding to the refining information. For instance, the coarse            In an embodiment, the channel information is subdivided
information is coarse precoding vector information that char            into multiple parts of channel information according to an
acterizes a coarse precoding vector and the refining informa       50   importance of these parts of channel information for the link
tion is refining precoding information for determining a fine           adaptation and a first part of said multiple parts of channel
grained precoding vector based on the coarse precoding                  information comprises wideband information related to the
vector. The precoding vector may comprise preferred precod              whole radio channel and a second part of said multiple parts
ing weights used by a network element of the network, e.g. a            of channel information comprises Sub-band information
base station, for precoding a signal to be transmitted over the    55   related to a sub-band of the radio channel, the first part having
radio channel. For instance, the coarse precoding vector                a higher importance with respect to link adaptation than the
information may be an index for selecting a preferred precod            second part.
ing vector stored in a predefined codebook having multiple                 Preferably, the channel information is subdivided into mul
precoding vectors.                                                      tiple parts of channel information according to an importance
   In the previous embodiments, the method transmits chan          60   of these parts of channel information for the link adaptation
nel information only. In another embodiment, the method                 and wherein the channel information comprises coarse infor
comprises transmitting payload data using said multi-level              mation, preferably coarse precoding vector information, and
coding and assigning different coding levels to the payload             refining information for refining the coarse information that
data and to the at least one part of the channel information. In        characterizes a coarse precoding vector, preferably refining
other words, at least one coding level may be assigned to the      65   precoding information for determining a fine-grained precod
payload and at least one different coding level may be                  ing vector based on the coarse precoding vector, the coarse
assigned to the channel information. The payload data may               information corresponding to a part of said multiple parts of
         Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 10 of 14


                                                     US 9,231,746 B2
                                 5                                                               6
channel information that has a higher importance with respect embodiment, the network 11 is a LTE or LTE-Advanced
to the link adaptation than a further part of said multiple parts communication system. In LTE or LTE-Advanced, the termi
corresponding to the refining information.                        nal is also referred to as User Equipment (UE) and the base
   In an embodiment, the method comprises receiving pay station is also referred to as enhanced NodeB (eNodeB).
load data using said multi-level coding, the payload data However, the present invention is not limited to LTE or LTE
being assigned to a different coding level than the at least one Advanced. In another embodiment, the network 11 is a part of
part of the channel information.                                  an access network of UMTS or WiMAX or even a part of a
   According to yet another preferred embodiment of the WLAN or WSN.
present invention, a transmitter element for transmitting           The terminal 13 comprises a first transceiver 17 having a
channel information for link adaptation of a radio channel of 10 channel encoder and/or modulator 19, further referred to as
a wireless network is provided, the transmitter element being encoder 19, and a transmitter 21, an output of the channel
configured for encoding the channel information using multi encoder 19 being connected to an input of the transmitter 21
level coding, said multi-level coding comprising combining and an output of the transmitter 21 being coupled with an
multiple bit sequences, each bit sequence corresponding to a antenna of the terminal 13.
coding level of said multi-level coding and assigning one of 15 The base station has a second transceiver 23 comprising a
said coding levels to at least a part of the channel information receiver 25 and a channel decoder and/or demodulator 27,
Such that the at least a part of the channel information corre further referred to as decoder 27. The receiver 25 is coupled
sponds to the bit sequence of that coding level.
   Preferably, the transmitter is configured for executing a with an antenna of the base station 15 and an output of the
method for transmitting channel information according to the receiver 25 is connected to an input of the channel decoder 27.
present invention.                                                  The first transceiver, an uplink radio channel 29 and the
   According to still another preferred embodiment of the second transceiver 23 are part of an uplink transmission line
present invention, a receiver element for receiving channel 31. The second transceiver 23 has a transmitter for transmit
information for link adaptation of a radio channel of a wire ting over a downlink radio channel 33 to a receiver of the first
less network is provided, the receiver element being arranged 25 transceiver 17. For the sake of simplicity, both the transmitter
for decoding the channel information using multi-level of the second transceiver 23 and the receiver of the first
decoding, said multi-level decoding comprising detecting transceiver 17 are not shown.
multiple bit sequences, each bit sequence corresponding to a        When operating the network 11, channel information CI is
coding level of said multi-level decoding and determining at encoded and/or modulated by the encoder 19. The encoder 19
least a part of the channel information depending on the bit 30 generates a signals that is transmitted over the uplink radio
sequence corresponding to a predefined coding level.              channel 29 by the transmitter 21. The signals may comprise
   Preferably, the receiver element is configured for executing a codeword c generated by the encoder 19 and comprising the
a method according to the present invention.                      channel information CI. The receiver 25 receives the trans
                                                                  mitted signal and forwards the received signals' comprising a
        BRIEF DESCRIPTION OF THE FIGURES                          35   received codeword c' to the decoder 27. The decoder 27
                                                                       regenerates the channel information CI.
   Preferred embodiments and further advantages of the                   The channel information CI is often referred to as Channel
present invention are shown in the Figures and described in            State Information (CSI). In LTE, the channel information
detail hereinafter.                                                    may comprise a Precoding Matrix Indicator (PMI), which
  FIG. 1 shows a wireless communication network compris           40   may have a size of 2 bits, and/or Channel Quality Information
ing a terminal and base station;                                       (CQI), which may have a size of 5 bits. The CQI typically not
  FIG. 2 shows a block diagram of a radio transmission line            only contains a property of the radio channel (channel gain)
of the network of FIG. 1;                                              but also the level of received noise and interference, so it is
  FIG. 3 shows a 16-QAM constellation of a hierarchical                also related to the SINR (signal to interference plus noise
modulation scheme; and                                            45   ratio). The codeword c may have a size of about 1000 to 2000
   FIG. 4 shows a diagram of coarse precoding vectors and              bits. Here, the codeword c is transmitted over a radio frame
differential refining vectors.                                         comprising 14 Orthogonal Frequency-division multiplexing
                                                                       (OFDM) symbols, while the transmission of the whole code
        DESCRIPTION OF THE EMBODIMENTS                                 word takes one millisecond. With WiMAX, the codeword
                                                                  50   may be transmitted within a frame that has a duration of 20
   The description and drawings merely illustrate the prin             milliseconds. The channel information CI may be used by the
ciples of the invention. It will thus be appreciated that those        base station 15 for link adaptation of transmissions over the
skilled in the art will be able to devise various arrangements         downlink radio channel 33. The terminal 13 determines the
that, although not explicitly described or shown herein,               channel information CI depending on a measured channel
embody the principles of the invention and are included           55   quality of the downlink radio channel 33 and communicates
within its spirit and scope. Furthermore, all examples recited         the channel information CI to the base station 15. Then the
herein are principally intended expressly to be only for peda          base station 15 may adapt the downlink transmission e.g. by
gogical purposes to aid the reader in understanding the prin           selecting a precoding matrix according to the PMI received
ciples of the invention and the concepts contributed by the            from the terminal 13 and/or selecting a modulation and/or
inventor(s) to furthering the art, and are to be construed as     60   coding scheme depending on the COI received from the ter
being without limitation to Such specifically recited examples         minal 13. Transmitting channel information is particularly
and conditions. Moreover, all Statements herein reciting prin          effective in systems where characteristics of the uplink radio
ciples, aspects, and embodiments of the invention, as well as          channel 29 and the downlink radio channel 33 differ from
specific examples thereof, are intended to encompass equiva            each other, Such as systems using Frequency Division Mul
lents thereof.                                                    65   tiplexing (FDD). However, the present invention is not lim
   FIG. 1 shows a wireless communication network 11 com                ited to FDD systems; it can also be used in connection with
prising a terminal 13 and a base station 15. In the shown              systems using Time Division Duplexing (TDD) under non
         Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 11 of 14


                                                      US 9,231,746 B2
                               7                                                                          8
reciprocal channel conditions. Even with TDD or other                    referred to as c', c', c'. In case of transmission errors, the
duplexing schemes such conditions may be caused by fast                  decoder 27 may not be able to regenerate the bit sequences c.
fading or by interference.                                               c. ..., c, of channel information CI correctly. The probabil
   In an embodiment, the signal S and the codeword c com                 ity that a certain bit sequence c, is regenerated correctly, c, c',
prise the channel information CI only, i.e. only the channel             is characterized by the detection probability level p, of that bit
information CI is encoded by the encoder 19. In another                  sequence c, of channel information CI. In the shown embodi
embodiment, a data sequence d is transmitted over the trans              ment the bit sequence c is therefore transmitted more reliably
mission line 31 together with the channel information CI. In             than the other bit sequences c. . . . . c. Therefore, the
this embodiment, the encoder 19 not only encodes the chan                prioritizing element 37 is configured such that the bit
nel information CI but also the data sequence d. As a result,       10   sequences c. c2, . . . , c, having a low index i-1, . . . . n
the signals and the codeword c comprise both channel infor               comprise more important parts ci, ci channel information
mation CI and payload data represented by the data sequence              CI than those bit sequences c. c. ..., c, which have a rather
d. In this embodiment, the decoder 27 regenerates the channel            high index j<i. This has the effect that the important parts of
information CI" and the data sequence d'.                                the channel information CI are regenerated quite reliably by
   FIG. 2 shows a first preferred embodiment of the transmis        15   the decoder 27 and thus the probability of transmission errors
sion line 31 in more detail. The transmission line 31 has a              can be kept low for those important parts of the CI, even in the
transmitter element 35 comprising the encoder 19. The                    presence of fading, noise and interference.
encoder 19 comprises a prioritizing element 37 and a mapper                 As a consequence, the performance of link adaptation is
39. Furthermore, the transmission line 31 has a receiver ele             not heavily degraded in case of strong noise and/or heavy
ment 41 comprising the decoder 27. The uplink radio channel              interference during the transmission of CI via the uplink radio
29 is arranged between the transmitter element 35 and the                channel 29. Because merely the important parts of the chan
receiver element 41. In this embodiment, the channel infor               nel information CI have a high detection probability level and
mation CI corresponding to the downlink channel is transmit              the remaining parts have a comparatively low detection prob
ted in uplink direction, i.e. over the uplink radio channel 29,          ability level, the channel information CI is transmitted effi
because many wireless networks require that the channel                  ciently, i.e. with low consumption of radio transmission
information CIbetransmitted from the terminal 13 to the base        25
                                                                         resources of the uplink radio channel 29.
station 15. However, in another embodiment, the transmis                     FIG. 3 shows an exemplary mapping of two bit sequences
sion is performed in the downlink direction, i.e. the downlink           c1 c2 to a 16-QAM symbol constellation using hierarchical
radio channel 33 is arranged between the transmitter element             modulation. In FIG.3, hierarchical modulation with two cod
35 and the receiver element 41 in order to characterize the              ing levels is used. However, the present invention is neither
uplink channel. In the shown embodiment, the transmitter            30   limited to hierarchical modulation being a special type of
element 35 is a part of the terminal 13 and the receiver                 multi-level coding nor to a certain number of coding levels.
element 41 is a part of the base station 15. In another embodi           The present invention may be applied with any type of multi
ment, the base station 30 comprises the transmitter element              level Forward-Error-Correction (FEC) code.
35 and the terminal comprises the receiver element 41.                      A first bit sequence chaving the highest priority is mapped
   When operating the transmission line 31, the channel infor       35   to outer symbols 43 of the hierarchical modulation scheme. A
mation CI is subdivided into multiple parts ci, cil of channel           second bit sequence c. having a low priority is mapped to
information. The individual parts ci, ci are fed into the                inner symbols 45. In another embodiment, more than two
prioritizing element 37. The prioritizing element 37 classifies          hierarchy levels of the hierarchical modulation is used and
the channel information CI by assigning coding level 0,...,              more than two bit sequences c. c. may be provided.
n of a multi-level code to them. The coding levels 0,..., n are     40      In the first embodiment, a high priority having a high
assigned to the parts ci, ci according to an importance of               detection probability level is assigned to wideband channel
these parts ci, ci, for the link adaptation performed by the             information about the downlink radio channel 33. The wide
base station15. For each coding level 0,..., n, the prioritizing         band information is, thus, a first part ci of the channel infor
element 37, generates a bit sequence c. c. . . . . c. Each               mation CI. The wideband information is related to the whole
generated bit sequence c1 c2, ..., c, corresponds to the part            radio channel. A lower priority having a lower detection prob
ci, cil of channel information CI to which the coding level of      45
                                                                         ability level is assigned to Sub-band information that is spe
that bit sequence c1 c2, . . . , c, has been assigned. Each              cific to a certain sub-band of that radio channel. That is, the
coding-level 0,..., n corresponds to a detection probability             Sub-band information is a second part ci of the channel
levelp, p. ..., p. In the shown embodiment, a part ci, i=1,              information CI. The channel information may comprise a
n of channel information CI having a given index i has a                 Precoding Matrix Indicator (PMI) and/or a Channel Quality
higher detection probability levelp, than any otherpart p, with     50   Indicator (CQI). Both the PMI and the CQI may be related to
j>i. If p, is the detection probability level of the bit sequence        the whole channel (wideband PMI, wideband CQI) or to a
c., then the condition p>p> . . . Dp, holds.                             certain sub-band of the channel (sub-band PMI, sub-band
    In an embodiment, the channel information CI may be                  CQI). An exemplary mapping of these parts of the channel
Subdivided such that part ci, is more important with respect to          information CI to the bit sequences is shown in the table
link adaptation than part ci, if and only ifisi. In this embodi     55   below.
ment, the coding level i may be assigned to the part ci, Such
that the part ci, corresponds to the bit sequence c.
    The mapper 39 maps the bit sequences c. c. . . . . c. of                                  detection
channel information CI to modulation symbols such that the               part of   bit        probability
above-mentioned condition regarding the detection probabil          60
                                                                         CI        sequence   level         PMI           CQI
ity levels p, p. . . . , p, holds. Thereby, the mapper 39                ci        Cl         p1 (high)     wideband PMI wideband CQI
generates mapping information m, e.g. a mapping table. A                 ci2       C2         p2 (low)      Sub-band PMI sub-band CQI
radio signal is generated depending on the mapping informa
tion mand transmitted over the uplink radio channel 29 to the
receiving element 41.                                                      In an embodiment, link adaptation in the form of closed
    The decoder 27 decodes the received signal and regener          65   loop Multiple Input Multiple Output (MIMO) is performed
ates the bit sequences c. c. ..., c, and the parts ci, ci, of the        for downlink transmissions over the downlink radio channel
channel information CI. The regenerated bit sequences are                33. For correct closed-loop MIMO operation it is important to
          Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 12 of 14


                                                          US 9,231,746 B2
                              9                                                                     10
know a preferred precoding weight at least for the whole               tial vector 55 that may be used to determine a resulting pre
frequency band (i.e. wideband PMI), giving some rough                  coding vector 57 depending on the selected coarse precoding
information on the radio channel 33. Additionally, channel             vector 51a. In the shown embodiment, multi-differential vec
quality information, at least averaged over the whole band             tors 55 may be stored in a refining codebook and the refining
(wideband CQI) may be transmitted in order to allow the base           information may comprise an index to one of these differen
station 15 to select an appropriate modulation and coding              tial vectors 55. As shown in FIG.4, the differential vectors 55
scheme and to decide on scheduling priorities. As this wide            refine the coarse codebook, e.g. by pointing to values at the
band information represents the minimum amount of                      border or inside a spherical cap 59 around each individual
required information for performing closed-loop MIMO, the              coarse precoding vector.
                                                                  10
wideband information is transmitted with a high detection                   In the shown embodiment, four differential vectors 55 are
probability level over the uplink radio channel 29. When               stored in the refining codebook. Thus, the refining informa
using hierarchical modulation as shown in FIG.3, this kind of          tion comprises two bits for selecting one of these differential
information may be mapped to the outer symbol hierarchy                vectors 55 as a selected differential vector 55a. The resulting
(outer symbols 43).                                                    precoding vector 57 is determined depending on the selected
                                                                  15
   The refinement of the wideband information may be used              coarse precoding vector 51a and the selected differential vec
for frequency selective optimization of the MIMO transmis              tor 55a, e.g. by adding the selected coarse precoding vector
Sion. This refinement is transmitted using the lower coding            51a and the Selected differential vector 55a.
level corresponding to a lower detection probability level.
When using LTE, radio transmission resources are grouped                  In case of transmission errors, the decoder 27 may not be
into time-frequency blocks, so called Physical Resource                able to decode the refining information for selecting a differ
Blocks (PRBs). A set of the consecutive PRBs corresponds to            ential vector 55. However, the coarse information, having a
a sub-band of the downlink radio channel 33. The sub-band              high detection probability, can be decoded anyway. Therefore
PMI and/or the sub-band CQI may give additional informa                link adaptation may be performed based on the coarse infor
tion about the downlink radio channel 33 related to one or             mation represented by the selected coarse precoding vector
more sub-bands, i.e. one or more sets of PRBs. The sub-band       25   51a. Refining information is optional in the sense that link
information being less important refining information is pref          adaptation is still working comparatively good when relying
erably transmitted in the inner symbol hierarchy (inner sym            merely on the coarse information. When using hierarchical
bols 45) when using hierarchical modulation. This sub-band             modulation, the bit sequence c corresponding to the coarse
information (sub-band PMI, sub-band CQI) may be repre                  precoding vector information may be mapped to the outer
                                                                  30
sented as differential information (delta-CQI, delta-PMI)              symbols 43 and the bit sequence c. corresponding to refine
indicating a difference with respect to the wideband informa           ment information may be mapped to the inner symbols 45 (cf.
tion.                                                                  FIG.3).
   According to a second exemplary embodiment, the chan                   In another embodiment, more than four coding-levels are
nel information CI may comprise at least one PMI in the form           used. In particular, an additional hierarchy-level may be
of an index of a precoding vector stored in a predefined          35
codebook. The coding-levels may be assigned to coarse                  added to refine the precoding vector 57 even further.
grained and fine-grained precoding vectors, respectively. As              According to a third embodiment, the channel information
shown in the table below, an index to a vector stored in a             CI is combined with a data sequenced (cf. FIG.2). According
coarse codebook may be assigned to a coding-level having a             to an exemplary assignment of the coding-levels to the data
high detection probability level. A coding level having a         40   sequenced and the channel information CI shown below, an
lower detection probability may be used for transmission of            index to a coarse precoding vector 51 of a coarse codebook
refinement information which may be relative to the coarse             and the data sequence dare transmitted simultaneously using
codebook.                                                              the encoder 19. A coding level having a high detection prob
                                                                       ability level p is assigned to the channel information (e.g. the
                                                                  45   coarse precoding vector). A coding level having a low detec
                      detection                                        tion probability level p<p is assigned to the payload
part of   bit         probability                                      sequence d.
CI        Sequence    level         precoding information (PMI)
ci        Cl          p1 (high)     coarse precoding vector                                       detection
ci2       C2          p2 (low)      refinement information,       50
                                                                       part of        bit         probability
                                    relative to coarse
                                    precoding vector                   information    Sequence    level         content

                                                                       ci             Cl          p. (high)     coarse precoding vector
                                                                       d              C2          p2 (low)      payload
   This approach is illustrated in FIG. 4. The diagram of FIG.
4 shows a vector space of precoding vectors. Coarse precod        55
ing vectors 51 stored in a coarse codebook span a first com              When using hierarchical modulation, the bit sequence c.
plex hypersphere 53. Usually, these codebook vectors repre             corresponding to the coarse precoding vector information
sent points on the complex hypersphere. The coarse                     may be mapped to the outer symbols 43 and the bit sequence
codebook can be formed by Grasmannian line packings on                 c corresponding to the payload sequenced may be mapped to
the complex hypersphere 53. In the shown embodiment, the          60   the inner symbols 45 (cf. FIG. 3). This mapping may be
coarse codebook has four precoding vectors 51. Thus, the               reversed when CI is less important than data, e.g. when the
PMI transmitted with a detection probability comprises two             wireless channel is temporally not stable and accurate CI
bits to identify one of these four coarse precoding vectors 51.        measurements are not likely. In these cases, d is mapped to c
In FIG. 4, the coarse precoding vector 51a has been selected           and ci to c. Even an adaptation between alternative map
by the PMI transmitted over the transmission line 31.             65   pings is possible if the channel stability changes, e.g. a mov
   Refinement information transmitted using the coding-level           ing user slows down, thus, getting a temporally more stable
having a lower detection probability characterizes a differen          channel.
         Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 13 of 14


                                                      US 9,231,746 B2
                             11                                                                       12
   In an embodiment, the assignment of coding levels to the             a single shared processor, or by a plurality of individual
bit sequences c. c. shown above may be reversed dynami                  processors, some of which may be shared. Moreover, explicit
cally when data transmission over the uplink radio channel 31           use of the term processor or controller should not be con
is more important thana performance of link adaptation of the           strued to refer exclusively to hardware capable of executing
downlink radio channel 33. By repeatedly or periodically                Software, and may implicitly include, without limitation,
Switching these two mappings, the channel information CI                digital signal processor (DSP) hardware, network processor,
and the data sequenced may be prioritized dynamically while             application specific integrated circuit (ASIC), field program
operating the transmission line 31. For instance, a framing             mable gate array (FPGA), read only memory (ROM) for
scheme may be established, with the mapping shown in the                storing software, random access memory (RAM), and non
table above is used occasionally to provide accurate channel       10   Volatile storage. Other hardware, conventional and/or cus
information CI, while it is reversed for most of the transmis           tom, may also be included. Similarly, any Switches shown in
sion time in order to prioritize the transmission of the data           the FIGS. are conceptual only. Their function may be carried
sequence d.                                                             out through the operation of program logic, through dedicated
  Transmitting the channel information CI and the data                  logic, through the interaction of program control and dedi
sequenced simultaneously using the same encoder 19 allows          15   cated logic, or even manually, the particular technique being
to regenerate the channel information CI and the data                   selectable by the implementer as more specifically under
sequenced from one codeword received by the decoder 27 at               stood from the context.
the same time. Such simultaneous reception reduces a latency               It should be appreciated by those skilled in the art that any
of the transmission of the channel information CI. As a con             block diagrams herein represent conceptual views of illustra
sequence, the risk of faulty link adaptation due to the use of          tive circuitry embodying the principles of the invention. Simi
channel information CI that is outdated because of time                 larly, it will be appreciated that any flow charts, flow dia
variant shadowing, fading, and/or interference of the down              grams, state transition diagrams, pseudo code, and the like
link channel 29 is reduced.                                             represent various processes which may be substantially rep
   For the sake of simple illustration, the above embodiments           resented in computer readable medium and so executed by a
use two coding-levels only. The hierarchical modulation is an      25   computer or processor, whether or not such computer or
exemplary type of multi-level coding. In other embodiments,             processor is explicitly shown.
more than two coding-levels are used and other types of                    A person of skill in the art would readily recognize that
multi-level coding, in particular multi-level forward-error             steps of various above-described methods can be performed
correction codes (FEC-codes), are applied. Furthermore, the             by programmed computers. Herein, Some embodiments are
above-described embodiments may be combined with each              30   also intended to cover program storage devices, e.g., digital
other. For instance, when using three levels, an index to a             data storage media, which are machine or computer readable
coarse precoding vector 51, an index to a differential vector           and encode machine-executable or computer-executable pro
55, and the data sequence d may be transmitted simulta                  grams of instructions, wherein said instructions perform
neously. The data sequenced may also be transmitted simul               some or all of the steps of said above-described methods. The
taneously with the wideband PMI, with the wideband CQI,            35   program storage devices may be, e.g., digital memories, mag
with the sub-band PMI, and/or with the sub-band CQI. Fur                netic storage media Such as a magnetic disks and magnetic
thermore, wideband information, Sub-band information, an                tapes, hard drives, or optically readable digital data storage
index to a coarse precoding vector 51, and/or refinement                media. The embodiments are also intended to cover comput
information relative to the coarse precoding vector 51 may be           ers programmed to perform said steps of the above-described
transmitted simultaneously using different coding levels.          40   methods.
   To sum up, using multi-level coding allows for reliably                The invention claimed is:
transmit important parts of the channel information and trans              1. A method of transmitting channel information for link
mit refining channel information CI with little additional              adaptation of a radio channel in a wireless network, the
overhead. Moreover, it enables to dynamically adapt the                 method comprising:
detection probability of different parts of CI to the current      45      encoding the channel information using multi-level cod
channel situation. The refining information and/or the Sub                    ing, said multi-level coding comprising combining mul
band information may be embedded in the symbol and/or                         tiple bit sequences, each bit sequence corresponding to a
code space for transmitting the wideband information and/or                   coding level of said multi-level coding; and
the coarse information so that no additional multiple access               assigning one of said coding levels to at least a part of the
resources in the uplink must be allocated by a scheduler of the    50         channel information Such that the at least a part of the
base station 13. Switching between different modes for                        channel information corresponds to the bit sequence of
reporting the channel information, e.g. Switching between                     that coding level;
different mappings of the parts c, c. . . . . c. of channel                wherein the method comprises subdividing the channel
information CI and the data sequenced to the coding levels                    information into multiple parts of channel information
may be performed without additional control signaling. Fur         55         according to an importance of parts of channel informa
thermore, the refined channel information (sub-band infor                     tion for the link adaptation and assigning one of said
mation and/or refining information) can be transmitted with                   coding levels to at least one part of said multiple parts.
out an additional delay reducing the overall latency of the link           2. The method according to claim 1, wherein the method
adaptation. Therefore, channel information may be transmit              comprises assigning multiple coding levels to multiple parts
ted more accurately and/or reliably by using multi-level cod       60   of the channel information, a detection probability of the
1ng.                                                                    coding level assigned to at least one of said multiple parts
  The functions of the various elements shown in the Figures,           being higher than the detection probability of the coding level
including any functional blocks labelled as processors, may             assigned to any further part of said multiple parts having a
be provided through the use of dedicated hardware as well as            lower importance with respect to link adaptation than said at
hardware capable of executing software in association with         65   least one part.
appropriate software. When provided by a processor, the                    3. The method according to claim 1, wherein the at least
functions may be provided by a single dedicated processor, by           one coding level is assigned dynamically to the at least one
         Case 6:20-cv-00958-ADA Document 1-1 Filed 10/14/20 Page 14 of 14


                                                      US 9,231,746 B2
                             13                                                                       14
part of channel information according to a momentary impor              information, preferably refining precoding information for
tance of parts of channel information in the link adaptation.           determining a fine-grained precoding vector based on the
   4. The method according to claim 1, wherein a first part of          coarse precoding vector, the coarse information correspond
said multiple parts of channel information comprises wide               ing to a part of said multiple parts of channel information that
band information related to the whole radio channel and a 5             has a higher importance than a further part of said multiple
Second part of said multiple parts of channel information               parts corresponding to the refining information.
comprises sub-band information related to at least one sub                 10. The method according to claim 8, wherein the method
band of the radio channel, the first part having a higher impor         comprises receiving payload data using said multi-level
tance with respect to the link adaptation than the second part.         decoding, different coding levels being assigned to the pay
   5. The method according to claim 1, wherein the channel         10
                                                                        load data (d) and to the at least one part of the channel
information comprises coarse information, preferably coarse             information.
precoding vector information characterising a coarse precod                11. A transmitting device including:
ing vector, and refining information for refining the coarse              A memory with executable instructions stored thereon; and
information, preferably refining precoding information for                A processor configured to access said memory to execute
determining a fine-grained precoding vector based on the           15
                                                                             said executable instructions and to:
coarse precoding vector, the coarse information correspond                  encode the channel information using multi-level cod
ing to a part of said multiple parts of channel information that               ing, said multi-level coding comprising combining
has a higher importance than a further part of said multiple                   multiple bit sequences, each bit sequence correspond
parts corresponding to the refining information.
   6. The method according to claim 1, wherein the method                      ing to a coding level of said multi-level coding; and
comprises transmitting payload data using said multi-level                  assign one of said coding levels to at least a part of the
coding and assigning different coding levels to the payload                    channel information such that the at least a part of the
data and to the at least a part of the channel information.                    channel information corresponds to the bit sequence
   7. The method according to claim 6, wherein the coding                      of that coding level;
levels are assigned dynamically to the payload data and to the     25     wherein the transmitting device is further configured to
at least a part of the channel information.                                 subdivide the channel information into multiple parts of
   8. A method of receiving channel information for link                    channel information according to an importance of parts
adaptation of a radio channel of a wireless network, the                    of channel information for the link adaptation and assign
method comprising:                                                          one of said coding levels to at least one part of said
   decoding the channel information using multi-level decod        30
                                                                            multiple parts.
    ing, said multi-level decoding comprising detecting                   12. A receiving device including:
    multiple bit sequences, each bit sequence corresponding               A memory with executable instructions stored thereon; and
    to a coding level of said multi-level decoding; and                   A processor configured to access said memory to execute
  determining at least a part of the channel information                     said executable instructions and to:
    depending on the bit sequence corresponding to a pre           35        decode the channel information using multi-level
    defined coding level;                                                      decoding, said multi-level decoding comprising
  wherein the channel information is subdivided into mul                       detecting multiple bit sequences, each bit sequence
     tiple parts of channel information according to an impor                  corresponding to a coding level of said multi-level
     tance of parts of channel information for the link adap                   decoding; and
     tation and wherein a first part of said multiple parts of     40        determine at least a part of the channel information
     channel information comprises wideband information                        depending on the bit sequence corresponding to a
     related to the whole radio channel and a second part of                   predefined coding level;
     said multiple parts of channel information comprises                 wherein the channel information is subdivided into mul
     Sub-band information related to one or more sub-bands                   tiple parts of channel information according to an impor
     of the radio channel, the first part having a higher impor    45        tance of parts of channel information for the link adap
     tance with respect to link adaptation than the second                   tation and wherein a first part of said multiple parts of
     part.                                                                   channel information comprises wideband information
  9. The method according to claim 8, wherein the channel                    related to the whole radio channel and a second part of
information is subdivided into multiple parts of channel infor               said multiple parts of channel information comprises
mation according to an importance of these-parts of channel        50
                                                                             Sub-band information related to one or more sub-bands
information for the link adaptation and wherein the channel                  of the radio channel, the first part having a higher impor
information comprises coarse information, preferably coarse                  tance with respect to link adaptation than the second
precoding vector information characterising a coarse precod                  part.
ing Vector, and refining information for refining the coarse
